Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release, dated as of September 17, 2014
(the “Separation Agreement”), is made by and between EMCORE Corporation (the
“Company”) and Dr. Hong Q. Hou (“Executive”), and sets forth the parties’ mutual
desire to separate, leading to the termination of Executive’s employment with
the Company, effective as of the Separation Date (as defined herein).

 

WHEREAS, Executive has been employed by the Company in the capacity of Chief
Executive Officer and has served as a member of the Board of Directors of the
Company (the “Board”), in connection with which, among other things, Executive
performed critical roles in connection with the Company’s business, was
responsible for developing and maintaining valuable relationships with customers
doing business with the Company, cultivated and maintained other business
relationships on behalf of the Company, and had access to and became familiar
with the Company’s confidential information;

 

WHEREAS, Executive and the Company entered into an employment agreement dated
August 2, 2011 (the “Employment Agreement”);

 

WHEREAS, Executive and the Company have mutually agreed to separate, leading to
the termination of Executive’s employment relationship with the Company,
effective as of the Separation Date;

 

WHEREAS, concurrently with entering into this Separation Agreement the parties
are entering into that certain Retention Award agreement dated as of
September 17, 2014 (the “Retention Award”);

 

WHEREAS, the parties have agreed to set forth in this Separation Agreement the
terms and conditions of Executive’s separation from the Company;

 

WHEREAS, except as set forth in Section 3 below, Executive desires to fully
release and discharge the Company from all claims, liabilities, demands and
causes of action, whether known or unknown, fixed or contingent, which Executive
may have, may claim to have, or may have had against the Company arising from or
relating to Executive’s employment with and service for the Company, or the
termination of such employment, or any other matter, from the beginning of time
up to and including Executive’s execution of this Separation Agreement; and

 

WHEREAS, Executive acknowledges that Executive has been advised by the Company
to seek the advice of an attorney and has been given a full opportunity to do so
before executing this Separation Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and considerations set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed between the Company and Executive as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Termination of Services.

 

(a)                                 Executive’s employment with the Company will
terminate effective as of the later of January 2, 2015 or the date which is
fifteen (15) business days following notice to the Executive from the Company
that the Company has hired a new Chief Executive Officer (the “Separation
Date”).  The period of Executive’s employment with the Company from the
execution of this Separation Agreement through the Separation Date is referred
to herein as the “Continued Employment Period”.

 

(b)                                 Executive hereby resigns all positions
Executive may hold as an officer or employee of the Company or any affiliate of
the Company, effective as of the Separation Date.

 

(c)                                  Executive hereby resigns his position as a
director on the Board, effective as of the Separation Date.

 

(d)                                 The Company agrees to continue Executive’s
current base salary (at the rate of $450,444.75 per annum) during the Continued
Employment Period, payable in accordance with the Company’s normal payroll
practices.  The parties agree that the employment and compensation obligations
and other provisions described in Articles I and II of the Employment Agreement
remain in full force and effect during the Continued Employment Period. 
Executive agrees that Executive’s receipt of any Separation Payments (as defined
in Section 2, below) is contingent upon (i) Executive’s compliance with such
obligations and provisions, and (ii) Executive not voluntarily resigning from
the Company prior to the Separation Date, or being involuntarily terminated by
the Company due to Executive’s death or for Cause (as such term is defined in
the Employment Agreement) prior to the Separation Date.

 

(e)                                  All voluntary payroll deductions, including
but not limited to the Company’s 401(k) plan, employee stock purchase plan and
life insurance programs and plans, will cease effective on the Separation Date.

 

(f)                                   The Company agrees to pay any unreimbursed
business expenses owed to Executive, provided that such reimbursement shall be
sought within thirty (30) business days of the Separation Date and shall be
subject to the policies and procedures established by the Company.

 

2.                                      Separation Pay and Benefits.  In
consideration for signing this Separation Agreement and in exchange for the
promises, covenants and waivers set forth herein, provided Executive has not
revoked this Separation Agreement as set forth below and has complied with the
obligations of Section 1(d) and all post-employment obligations under this
Separation Agreement, and further provided that Executive executes and does not
revoke a release agreement in substantially the same form contained in Sections
3-4 of this Separation Agreement, which will be prepared by the Company and
provided to Executive on or around the Separation Date (the “Release Agreement
at Separation”), and that such Release Agreement at Separation has become
effective and non-revocable by the sixtieth (60th) day after the Separation
Date, the following provisions shall apply.

 

(a)                                 Salary Continuation.  The Company will pay
Executive’s current base salary (at the rate of $450,444.75 per annum) for
eighty-six (86) weeks  from the Separation Date (the “Separation Period”). 
Payments of this salary continuation amount during the Separation

 

2

--------------------------------------------------------------------------------


 

Period will be paid at the times and in the manner consistent with Company’s
normal payroll practices.

 

(b)                                 Health Benefits.  In accordance with the
Company’s health plans, Executive will be eligible to exercise Executive’s
rights to COBRA health insurance coverage for Executive, and, where applicable,
Executive’s spouse and eligible dependents, at Executive’s expense (subject to
this Section 2(b)), upon termination of Executive’s employment.  To the extent
Executive elects COBRA continuation coverage, the Company shall continue to pay
the portion of Executive’s COBRA premiums for up to a maximum of eighteen (18)
months after the Separation Date at the same rate that the Company would have
otherwise paid assuming Executive were an active employee during such time. 
Executive acknowledges that as a condition of the Company’s payment of its
portion of the COBRA premium, Executive will pay by check made payable to the
Company (or in such other manner acceptable to the Company) the amount equal to
Executive’s portion of the COBRA premiums.  Nothing herein shall be construed as
extending or delaying the start date of Executive’s COBRA coverage period.

 

(c)                                  Outplacement Services.  The Company shall
provide to Executive standard outplacement services at the expense of the
Company from an established outplacement firm selected by the Company; provided,
however, that the expense of the outplacement services that Company shall pay
shall not exceed in total an amount equal to $15,000.  In order to receive
outplacement services, Executive must begin utilizing the services within thirty
(30) days of the Separation Date, and any Company-provided outplacement service
shall cease no later than twelve (12) months following the Separation Date. The
fees shall be paid directly to the outplacement firm and no part of this amount
shall be paid to Executive.

 

(d)                                 Vesting of Equity Awards.  Executive shall
receive acceleration and vesting as of the Separation Date of one hundred
percent (100%) of Executive’s Equity Awards (excepting such performance-based
Equity Awards that would otherwise be disqualified as “performance-based”
compensation under section 162(m) of the Internal Revenue Code (the “Code”))
which have not yet vested by the Separation Date, and such accelerated Equity
Awards as well as any other Equity Awards which are vested and exercisable as of
the Separation Date, shall remain exercisable for a period of three (3) years
following the Separation Date (but no later than the expiration of the term of
the applicable Equity Award) and shall then expire and be of no further force or
effect.

 

For purposes of this Separation Agreement, “Equity Awards” refers to the
outstanding equity awards Executive has been granted under the Company’s equity
award plans.  Except as specifically provided in this Section 2(d), the terms
and conditions of the Equity Awards will be governed by the applicable award
agreement and equity award plan related to such Equity Award (the “Equity Award
Governing Documents”).

 

(e)                                  The above payments and benefits described
in Section 2(a)-(d) are referred to as the “Separation Payment” or “Separation
Payments” in this Separation Agreement.

 

(f)                                   Any Separation Payments that are
considered deferred compensation subject to section 409A of the Code
(“Section 409A”) and are payable on account of Executive’s separation from
service shall be delayed to the date that is six (6) months following
Executive’s

 

3

--------------------------------------------------------------------------------


 

separation from service to the extent required by Section 409A and in accordance
with Section 24(d) of this Separation Agreement.

 

(g)                                  Except as may otherwise be specifically
stated under any employee benefit plan, policy or program, no Separation Payment
shall be treated as compensation for purposes of calculating Executive’s
benefits under any such plan, policy or program.  No Separation Payment shall be
deemed part of Executive’s regular, recurring compensation for purposes of any
termination, indemnity or severance pay laws except to the extent explicitly
required therein.

 

(h)                                 Executive shall not be required to seek
employment or otherwise mitigate damages in order to be entitled to the
Separation Payments.

 

(i)                                     Executive hereby acknowledges and agrees
that Executive shall not be entitled to any other severance under any Company
benefit plan or severance policy generally available to the Company’s employees
or otherwise.

 

(j)                                    Except as otherwise expressly provided
herein, all of Executive’s rights to salary, bonuses, employee benefits and
other compensation hereunder which would have accrued or become payable after
the Separation Date shall cease upon the Separation Date, other than those
specifically provided for under the Company’s qualified retirement plan or as
otherwise expressly required under applicable law (such as COBRA).  Executive
represents, warrants and acknowledges that the Company and its affiliates owe
Executive no wages, commissions, bonuses, sick pay, personal leave pay, paid
time off, severance pay, vacation pay or other compensation or benefits or
payments or form of remuneration of any kind or nature, other than that
specifically provided for in this Separation Agreement; provided, however,
nothing in this Separation Agreement shall affect Executive’s rights to payment
of any form of compensation under the Retention Award of Equity Award Governing
Documents (as modified specifically herein).

 

3.                                      Release.

 

(a)                                 Except as to obligations arising under this
Separation Agreement, Executive hereby fully and forever releases and discharges
the Company and all its affiliates, including all predecessors and successors,
assigns, officers, directors, trustees, employees, agents and attorneys (all
collectively included in the term “Company” for purposes of this Section 3 and
this release), past and present of each of them, from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law
or equity whether known or unknown, vested or contingent, suspected or
unsuspected, which existed in the past or which currently exist by reason of any
matter, cause or thing whatsoever arising from or in any way related to
Executive’s employment and service relationship with or termination of
employment and service from the Company or any other matter from the beginning
of time up to and including Executive’s execution of this Separation Agreement.

 

(b)                                 Executive acknowledges and understands that
this is a general release of any and all claims Executive might otherwise assert
against the Company and its affiliates

 

4

--------------------------------------------------------------------------------


 

including, but not limited to, any agreements to which Executive is a party;
claims for relief or causes of action under any law of the United States
including Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq. (race, color, religion, sex and national origin discrimination),
the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621
et seq. (age discrimination), the Equal Pay Act of 1963, 29 U.S.C. § 201 et seq.
(equal pay), the Americans with Disabilities Act, 42 U.S.C. § 12101 (disability
discrimination), the Rehabilitation Act of 1973, 29 U.S.C. § 701 (disability
discrimination), the Civil Rights Acts of 1866 and 1871, 29 U.S.C. § 1981 et
seq. (civil rights), the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA — group health insurance), the Employee Retirement and Income Security
Act, 29 U.S.C. § 1001 et. seq. (employee benefits), the Family and Medical Leave
Act of 1993, 42 U.S.C. § 2601 et seq. (leaves of absence), the Worker Adjustment
and Retraining Notification Act (29 U.S.C. par. 2101), the California Fair
Employment and Housing Act, and any similar state or local laws, regulations and
ordinances; federal, state or local statutory and/or common law claims of any
kind including, without limitation, for discrimination and/or harassment on the
basis of race, color, religion, sex, national origin, age, disability, sexual
orientation, civil rights claims, employee benefits claims, wrongful discharge
claims based upon any alleged breach of express or implied contract, covenant or
public policy; and any other federal, state or local statute, public policy,
order, ordinance, regulation, or common law claims of any kind. Notwithstanding
the preceding, Executive is not waiving, releasing or giving up any rights
Executive may have to vested benefits under any qualified retirement plan, to
payment of earned and accrued but unpaid salary or accrued but unused vacation
pay through the Separation Date, to continued health insurance coverage benefits
in accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985,
to unemployment insurance, or any other right which cannot be waived as a matter
of law.

 

(c)                                  Executive expressly waives the benefit of
any statute or rule of law which, if applied to this Separation Agreement, would
otherwise preclude from its binding effect any claim against the Company not now
known by Executive to exist, including to the extent applicable any benefit
under Section 1542 of the California Civil Code which states as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(d)                                 In the event a claim is filed on Executive’s
behalf against the Company by an individual or entity, Executive hereby waives
and releases any injunction or monetary relief in favor of Executive.

 

(e)                                  Executive represents that Executive has not
assigned any claim against the Company to any person or entity.

 

(f)                                   All of the provisions of this Section 3
apply to Executive’s spouse, heirs, executors, legatees, administrators, agents,
attorneys, representatives or assigns in the same manner and to the same extent
they apply to Executive.

 

5

--------------------------------------------------------------------------------


 

(g)                                  Notwithstanding the foregoing, this
Section 3 does not affect the parties’ rights and obligations set forth in
(i) this Separation Agreement, and (ii) the Equity Award Governing Documents.

 

4.                                      Acknowledgment.  Executive understands
and agrees that since Executive is at least forty (40) years of age, Executive
is covered by the ADEA and the Older Workers Benefit Protection Act. Executive’s
signature of this Separation Agreement shall constitute and be considered
Executive’s acknowledgement that Executive has had an opportunity to consult
with an attorney, has been allowed a reasonable period of time within which to
consider this Separation Agreement and has made an informed decision to enter
into this Separation Agreement. Executive’s signature also constitutes a knowing
and voluntary waiver of any and all rights or claims arising under the ADEA or
other federal, state or local statutes, regulations or ordinances on the basis
of age or any other basis prohibited by law, and any claim alleging wrongful,
improper, retaliatory or constructive discharge. Executive expressly
acknowledges and recites that:

 

(a)                                 Executive

 

i)                                         is entering into this Separation
Agreement knowingly and voluntarily, without any duress or coercion;

 

ii)                                      has read and understands this
Separation Agreement;

 

iii)                                   has been advised in writing to consult
with an attorney with respect to this Separation Agreement before signing it;

 

iv)                                  has not been forced to sign this Separation
Agreement by any employee or agent of the Company or its affiliates;

 

v)                                     has waived his right to be provided at
least twenty-one (21) calendar days to consider terms of the Separation
Agreement before signing it; and

 

vi)                                  has seven (7) calendar days from the date
first written above to terminate and revoke this Separation Agreement, in which
case this Separation Agreement shall be unenforceable, null and void and
Executive will not be entitled to receive any Separation Payments or other
benefits hereunder.

 

(b)                                 the terms set forth herein are adequate,
sufficient and valuable consideration for this Separation Agreement; and

 

(c)                                  the Separation Payments and other benefits
provided herein would not be provided to any employee who did not sign a release
similar to this one, that such payments and benefits would not have been
provided had Executive not signed this release, and that the Separation Payments
and other benefits provided herein are in exchange for the signing of this
release (and the Release Agreement at Separation).

 

6

--------------------------------------------------------------------------------


 

5.                                      Non-Admission Clause. This Separation
Agreement shall not in any way be construed as any admission by the Company that
it has acted wrongfully with respect to Executive or any other person, or that
Executive has any rights whatsoever against the Company, all of which the
Company expressly denies.  By entering into this Separation Agreement, the
Company has not agreed to grant similar benefits to any other employee, whether
or not similarly situated, and no practice or policy shall be deemed established
by this Separation Agreement.

 

6.                                      Cooperation.  Executive agrees to
cooperate in effecting a smooth transition to employees or other individuals
designated by the Company of Executive’s responsibilities and shall provide the
details concerning the matters on which Executive is and was involved. In
providing such services, Executive shall not have the authority to bind the
Company or its affiliates with respect to any matter following the Separation
Date.

 

7.                                      Non-Disparagement.  Executive agrees
that Executive will not make any disparaging or derogatory remarks or statements
about the Company or its affiliates, or the Company’s current and former
officers, directors, shareholders, principals, attorneys, agents or employees,
or Executive’s employment and service with the Company, or issue any
communication, written or otherwise, that reflects adversely on or encourages
any adverse action against the Company or its affiliates, except if testifying
truthfully under oath pursuant to any lawful court order or subpoena or
otherwise responding to or providing disclosures required by law.  The Company
agrees that it will not make any disparaging or derogatory remarks or statements
about Executive or Executive’s employment and service with the Company, or issue
any communication, written or otherwise, that reflects adversely on or
encourages any adverse action against Executive, except if testifying truthfully
under oath pursuant to any lawful court order or subpoena or otherwise
responding to or providing disclosures required by law.  Remarks or statements
made by any officer, director, shareholder, principal, attorney or employee of
the Company to any other officer, director, shareholder, principal, attorney or
employee of the Company shall not be covered by this Section 7.

 

8.                                      Confidentiality, Nondisclosure, And
Nonsolicitation.

 

(a)                                 The parties agree that the confidentiality,
nondisclosure, nonsolicitation and other obligations and provisions described in
Article III of the Employment Agreement remain in full force and effect.

 

(b)                                 The parties agree the Confidentiality
Agreement between Executive and the Company dated December 5, 2001 (the
“Proprietary Information Agreement”) remains in full force and effect.

 

(c)                                  Any reference to restrictive covenants,
post-termination obligations or post-employment obligations under this
Separation Agreement shall include the obligations on Executive under the
Proprietary Information Agreement, Article III of the Employment Agreement, and
Article V of the Employment Agreement.

 

(d)                                 Executive’s post-employment obligations
under this Separation Agreement are of a special and unique character, which
gives them a peculiar value.  The Company cannot be reasonably or adequately
compensated for damages in an action at law in the event Executive

 

7

--------------------------------------------------------------------------------


 

breaches such obligations.  Therefore, Executive expressly agrees that the
Company shall be entitled to injunctive and other equitable relief without bond
or other security in the event of such breach in addition to any other rights or
remedies which the Company may possess or be entitled to pursue.  Furthermore,
such obligations and the rights and remedies of the Company under this
Separation Agreement are cumulative and in addition to, and not in lieu of, any
obligations, rights, or remedies created by applicable law.

 

(e)                                  Executive’s receipt of any Separation
Payments is contingent upon Executive’s compliance with all post-employment
obligations under this Separation Agreement and the other agreements expressly
referenced herein.

 

9.                                      Indemnification.  The parties agree that
the indemnification obligations and other provisions described in Article V of
the Employment Agreement remain in full force and effect.

 

10.                               Entire Agreement.

 

(a)                                 Together with the Retention Award, the
Proprietary Information Agreement, Article III of the Employment Agreement, and
Article V of the Employment Agreement, and the Indemnification Agreement by and
between the Company and Executive dated December 11, 2012, which each remains in
full force and effect, this Separation Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof; the
parties have executed this Separation Agreement based upon the terms set forth
herein; the parties have not relied on any prior agreement or representation,
whether oral or written, which is not set forth in this Separation Agreement; no
prior agreement, whether oral or written, shall have any effect on the terms and
provisions of this Separation Agreement; and all prior agreements, whether oral
or written, including the Employment Agreement (except as provided in Sections
1(d), 8 and 9 of this Separation Agreement), are expressly superseded and/or
revoked by this Separation Agreement.

 

(b)                                 Notwithstanding the other provisions of this
Section 10, and subject to Section 2(d), this Separation Agreement shall not
affect in any form or manner the validity, and rights and obligations of
Executive and the Company under the Proprietary Information Agreement, the
Retention Award, and Equity Award Governing Documents.

 

(c)                                  Notwithstanding the other provisions of
this Section 10, this Separation Agreement shall not affect in any form or
manner the validity, and rights and obligations of Executive and the Company
under Articles I and II of the Employment Agreement during the Continued
Employment Period.

 

(d)                                 This Separation Agreement, along with the
Proprietary Information Agreement and Articles III and V of the Employment
Agreement, is intended by the parties as the final expression of their agreement
with respect to such terms as are included herein and therein and may not be
contradicted by evidence of any prior or contemporaneous agreement.  The parties
further intend that this Separation Agreement, along with the Proprietary
Information Agreement and Articles III and V of the Employment Agreement,
constitutes the complete and exclusive statement of their terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving such
agreements.  The language used in this Separation Agreement

 

8

--------------------------------------------------------------------------------


 

shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

11.                               Return of Company Property.  Not later than
thirty (30) business days after the Separation Date, Executive shall return to
the Company all property, of any nature whatsoever, relating to Executive’s work
and services for the Company or that Executive may have received from the
Company for use during Executive’s period of employment and service with the
Company, and all physical embodiments of the Confidential Information (as
defined in the Proprietary Information Agreement) (regardless of form or medium)
in Executive’s possession or under Executive’s control; provided, however, that
any such property and physical embodiments of Confidential Information directly
relating to Executive’s service on the Board shall be returned not later than
when Executive’s term as a director of the Board expires.

 

12.                               Breach of this Separation Agreement.  The
Company shall have the right to terminate any and all Separation Payments to be
made to Executive under this Separation Agreement in the event of Executive’s
breach of any of Executive’s obligations, including without limitation any
post-employment obligations, under this Separation Agreement.

 

13.                               Notices.  All notices, demands, requests,
consents, approvals or other communications (collectively “Notices”) required or
permitted to be given hereunder or which are given with respect to this
Separation Agreement shall be in writing and may be personally served or may be
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, addressed as follows:

 

To the Company:

EMCORE Corporation

 

2015 Chestnut Street

 

Alhambra, CA 91803-1542

 

Attn: Chief Financial Officer

 

 

To Executive:

Hong Q. Hou

 

11735 Sky Valley Way NE

 

Albuquerque, NM 87111

 

or such other address as such party shall have specified most recently by
written notice.  Notice mailed as provided herein shall be deemed given on the
fifth business day following the date so mailed or on the date of actual
receipt, whichever is earlier.

 

14.                               Legal Counsel.  Executive acknowledges that
the Company has advised Executive to consult an attorney prior to signing this
Separation Agreement, and in particular in relation to the release stated
above.  However, each party will bear their own attorney’s fees and costs in
connection with drafting and negotiation of this Separation Agreement.

 

15.                               Binding Agreement.  This Separation Agreement
shall be binding upon the parties hereto, their representatives, agents and
assigns, and as to the Executive, Executive’s spouse, heirs, executors,
legatees, administrators and personal representatives.

 

9

--------------------------------------------------------------------------------


 

16.                               No Waivers.  No provision of this Separation
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by Executive and the Company. 
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Separation
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

17.                               Beneficial Interests.  This Separation
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If Executive should die while any
amounts are still payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Separation
Agreement to Executive’s estate.  This Separation Agreement shall be inure to
the benefit of the Company, its successors and permitted assigns.

 

18.                               Choice of Law.  This Separation Agreement
shall be governed by and construed in accordance with the laws of the State of
New Mexico without giving effect to the principles of conflicts of law under New
Mexico law.  The parties agree to attempt to resolve any employment related
dispute between them quickly and fairly, and in good faith.  Should such a
dispute remain unresolved, the Company and Executive irrevocably and
unconditionally agree to submit to the exclusive jurisdiction of the courts of
the State of New Mexico and of the United States located in Albuquerque, New
Mexico over any suit, action or proceeding arising out of or relating to this
Separation Agreement.  The Company and Executive irrevocably and unconditionally
agree to personal jurisdiction and venue of any such suit, action or proceeding
in the courts of the State of New Mexico or of the United States located in
Albuquerque, New Mexico.

 

19.                               Enforceability; Severability or Partial
Invalidity.  It is the desire and intent of the parties that the provisions of
this Separation Agreement shall be enforced to the fullest extent permissible. 
The invalidity or unenforceability of any provisions of this Separation
Agreement shall not affect the validity or enforceability of any other provision
of this Separation Agreement, which shall remain in full force and effect.  In
the event that any one or more of the provisions of this Separation Agreement is
held to be invalid or unenforceable, the remaining terms and provisions will be
unimpaired, and the invalid or unenforceable term or provision will be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.  Any prohibition or finding of unenforceability as to any provision
of this Separation Agreement in any one jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.

 

20.                               Counterparts.  This Separation Agreement may
be executed in counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute but one and the same instrument.

 

21.                               Attorneys’ Fees.  In the event any action in
law or equity, arbitration or other proceeding is brought for the enforcement of
this Separation Agreement or in connection with any of the provisions of this
Separation Agreement, the prevailing party shall be entitled to his or its
attorneys’ fees and other costs reasonably incurred in such action or
proceeding.

 

10

--------------------------------------------------------------------------------


 

22.                               Assignment.  This Separation Agreement and the
rights, duties, and obligations hereunder may not be assigned or delegated by
any party without the prior written consent of the other party, and any
attempted assignment or delegation without such prior written consent shall be
void and be of no effect; provided that, in the event of the death of Executive,
all rights to receive payments hereunder shall become rights of Executive’s
estate.  Notwithstanding the foregoing provisions of this Section 22, the
Company may assign or delegate its rights, duties, and obligations hereunder to
any affiliate or to any person or entity which succeeds to all or substantially
all of the business of the Company through merger, consolidation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company.

 

23.                               Taxes and Withholding.  To the extent required
or authorized to be withheld by law, the Company shall be entitled to deduct or
withhold from any amounts owing from the Company to Executive any federal,
state, local or foreign withholding taxes, excise tax, or employment taxes
imposed with respect to Executive’s payments, benefits or compensation under
this Separation Agreement or under any other agreement.  As a condition to any
payment or distribution pursuant to this Separation Agreement, the Company may
require Executive to pay such sum to the Company as may be necessary to
discharge its obligations with respect to any taxes, assessments or other
governmental charges imposed on property or income received by Executive
thereunder.  Notwithstanding anything to the contrary herein, the Company does
not guarantee the tax treatment of any payments or benefits under this
Separation Agreement, including without limitation under the Code, federal,
state, local or foreign tax laws and regulations, and Executive agrees that
Executive has had the opportunity to seek advice from Executive’s own tax
advisors regarding the tax effect of this Separation Agreement and that
Executive is relying on Executive’s own advisors and not any representations by
the Company or its affiliates regarding the tax effect of this Separation
Agreement.

 

24.                               Section 409A.

 

(a)                                 To the extent applicable, it is intended
that the payments and benefits provided under this Separation Agreement comply
with the requirements of Section 409A, and this Separation Agreement shall be
interpreted in a manner consistent with this intent. Solely for purposes of
determining the time and form of payments due under this Separation Agreement or
otherwise in connection with his termination of employment with the Company,
Executive shall not be deemed to have incurred a termination of employment
unless and until he shall incur a “separation from service” within the meaning
of Section 409A.

 

(b)                                 It is intended that each payment or
installment of a payment and each benefit provided under this Separation
Agreement shall be treated as a separate “payment” for purposes of Section 409A
.

 

(c)                                  To the extent that the Company and
Executive determine that any provision of this Separation Agreement could
reasonably be expected to result in Executive’s being subject to the payment of
interest or additional tax under Section 409A, the Company and Executive agree,
to the extent reasonably possible as determined in good faith, to amend this
Separation Agreement, retroactively, if necessary, in order to avoid the
imposition of any such interest or additional tax under Section 409A.  All
reimbursements and in-kind benefits provided

 

11

--------------------------------------------------------------------------------


 

under this Separation Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Separation Agreement), (ii) the amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.

 

(d)                                 Notwithstanding any other provision in this
Separation Agreement, if as of Executive’s separation from service, the
Executive is a “specified employee” as determined by the Company, then to the
extent any amount payable or benefit provided under this Separation Agreement
that the Company reasonably determines would be nonqualified deferred
compensation within the meaning of Section 409A, for which payment is triggered
by Executive’s separation from service, and that under the terms of this
Separation Agreement would be payable prior to the six-month anniversary of the
Executive’s separation from service, such payment or benefit shall be delayed
until the earlier to occur of (a) the six-month anniversary of such termination
date or (b) the date of the Executive’s death.  In the case of taxable benefits
that constitute deferred compensation, the Company, in lieu of a delay in
payment, may require the Executive to pay the full costs of such benefits during
the period described in the preceding sentence and reimburse that Executive for
such costs within thirty (30) calendar days after the end of such period.

 

(e)                                  Nothing herein shall be construed as any
guarantee by the Company of any particular tax treatment of any income or
payments to Executive provided pursuant to this Separation Agreement or other
agreements or arrangements contemplated by this Separation Agreement, and
Executive remains solely responsible for all applicable taxes on such income and
payments.

 

(f)                                   To the extent the taxable year to
Executive of any Separation Payment could be the later of any two years
depending on the timing of the Executive’s execution of the Release Agreement at
Separation, such Separation Payment shall first be provided as early as
practicable in the later year (together with any amounts that would have been
provided in the earlier year but for the application of this subsection (g)) to
the extent such separation pay or benefit is subject to Section 409A of the
Code.

 

25.                               Section Headings.  The section headings in
this Separation Agreement are for convenience only. They form no part of this
Separation Agreement and shall not affect its interpretation.

 

26.                               Third Party Beneficiaries.  Nothing herein,
expressed or implied, shall create or establish any third party beneficiary
hereto nor confer upon any person not a party to this Separation Agreement, any
rights or remedies, of any nature or kind whatsoever, under or by reason of this
Separation Agreement.

 

12

--------------------------------------------------------------------------------


 

27.                               Continuing Obligations.  Notwithstanding
anything in this Separation Agreement to the contrary, all post-employment
rights and obligations of the parties, including but not limited to those set
forth in Sections 8 and 9 of this Separation Agreement, and any provisions
necessary to interpret or enforce those rights and obligations under any
provision of this Separation Agreement, will survive the termination or
expiration of this Separation Agreement and remain in full force and effect for
the applicable periods.

 

28.                               No Advice.  The provisions of this Separation
Agreement are not intended, and should not be construed to be legal, business or
tax advice.  The Company, Executive and any other party having any interest
herein are hereby informed that the U.S. federal tax advice contained in this
document (if any) is not intended or written to be used, and cannot be used, for
the purpose of (i) avoiding penalties under the Code or (ii) promoting,
marketing or recommending to any party any transaction or matter addressed
herein.

 

EXECUTIVE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EXECUTIVE HAS
READ THIS SEPARATION AGREEMENT CAREFULLY; THAT EXECUTIVE FULLY UNDERSTANDS THE
TERMS, CONDITIONS, AND SIGNIFICANCE OF THIS SEPARATION AGREEMENT; THAT THE
COMPANY HAS ADVISED EXECUTIVE TO CONSULT WITH AN ATTORNEY CONCERNING THIS
SEPARATION AGREEMENT; THAT EXECUTIVE HAS HAD A FULL OPPORTUNITY TO REVIEW THIS
SEPARATION AGREEMENT WITH AN ATTORNEY; THAT EXECUTIVE UNDERSTANDS THAT THIS
SEPARATION AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT EXECUTIVE HAS EXECUTED
THIS SEPARATION AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.

 

PLEASE READ CAREFULLY.  THIS SEPARATION AGREEMENT HAS IMPORTANT LEGAL
CONSEQUENCES.

 

[Signatures appear on next page]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
executed as of the date first written above.

 

 

Hong Q. Hou

 

 

 

 

 

/s/ Hong Q. Hou

 

Hong Q. Hou

 

 

 

 

 

EMCORE Corporation

 

 

 

 

 

/s/ Alfredo Gomez

 

Name:

Alfredo Gomez

 

Title:

General Counsel

 

14

--------------------------------------------------------------------------------